Citation Nr: 0820524	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-21 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana




THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received at the Willis Knighton Medical 
Center (WKMC) in Shreveport, Louisiana from June 17, 2004, to 
June 20, 2004.  





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1970 to December 1972.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2006 decision of the Shreveport, Louisiana Medical Center of 
the Department of Veterans Affairs (VA), which denied the 
claim filed by WKMC for payment/reimbursement of the medical 
expenses incurred by the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As alluded to above the medical services for which WKMC and 
the veteran are seeking payment/reimbursement were provided 
from June 17, 2004, to June 20, 2004.  In the February 2006 
decision the VAMC found that WKMC's claim for 
payment/reimbursement for these services was not timely as it 
was filed in February 2006, well after the 90 day time limit 
for filing such claims had expired.  (See 38 C.F.R. 
§ 17.1004(d), which essentially indicates that a claim for 
payment or reimbursement must be submitted within 90 days of 
the date that the medical services were provided).  In 
response, WKMC submitted a July 20, 2004, "account 
inquiry," which shows that the veteran had informed WKMC 
that they needed to bill the VA for the services provided.  
The inquiry also indicates that WKMC had received a call from 
an L.C. at the VAMC, which indicated that WKMC should send a 
claim/bill to the Fee Basis department of the VAMC and noted 
an address to which the bill/claim could be sent.  
Additionally, there is a notation, just below the 
transcription of the address for the VAMC fee basis 
department, which says "Date sent 07/07/2004."

It is clear from the record that WKMC inquired about filing a 
claim with the VAMC for the services provided to the veteran 
in June 2004.  It is not clear from the record, however, 
whether any such claim was actually sent to the VAMC and/or 
whether the VAMC received any such claim.  The account 
inquiry's "date sent" reference at least raises the 
possibility that WKMC submitted a claim/bill to the VAMC in 
July 2004.  Thus, the Board finds that it is necessary to 
determine whether there is any further evidence that a claim 
was submitted to the VAMC and/or received by the VAMC prior 
to issuing a final decision on this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should contact WKMC and the 
veteran and request that WKMC provide any 
information that can corroborate that a 
claim/bill was actually submitted to the 
VAMC Fee Basis department.  Such evidence 
could include a record of a fax 
transmittal, specific record of the 
mailing of the claim/bill to the VAMC in 
July 2004, and/or a progress note or other 
notation indicating that a bill/claim was 
actually submitted to the VAMC. 

2. The VAMC should also check its own 
records to determine whether any 
communications from WKMC were received 
during the time frame the veteran was 
treated there (i.e., June 17, 2004, to 
June 20, 2004) or during the 90 day period 
immediately thereafter, to include the 
time frame in early July when WKMC has 
indicated that it filed a claim/bill with 
the VAMC.  The VAMC should associate all 
records that it finds of such 
communications with the claims file.

3.  The VAMC should then determine whether 
the evidence shows that WKMC did actually 
submit a claim/bill for the services 
provided to the veteran from June 17, 
2004, to June 20, 2004, to the VAMC within 
90 days.  If the VAMC determines that a 
timely claim was submitted it should 
further determine whether the veteran's 
treatment at WKMC met the other 
requirements for payment or reimbursement 
for the services provided, after obtaining 
all pertinent medical evidence (including 
the complete treatment records from WKMC 
and any pertinent records from the VAMC), 
and allowing the veteran and WKMC to 
submit any additional evidence or 
argument.     

4.  The VAMC should then issue an 
appropriate supplemental statement of the 
case delineating its determinations and 
should provide the veteran and his WKMC 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



